ORDER

PER CURIAM.
David Hang appeals the trial court’s grant of summary judgment to Shelter Mutual Insurance Company. On appeal Hang contends the court erred in finding the underinsured motorist endorsement unambiguous. We find that the trial court did not err in granting summary judgment. We affirm.
An extended opinion would have no precedential value. We have, however, provided the parties a memorandum setting forth the reasons for our decision. The judgment of the trial court is affirmed under Rule 84.16(b).